COURT OF APPEALS
                     SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                           NO. 02-13-00385-CV


THE TOWN OF FLOWER MOUND,                         APPELLANTS
TEXAS; JIMMY STATHATOS, IN
HIS OFFICIAL CAPACITY AS
TOWN MANAGER; TERRY
WELCH, IN HIS OFFICIAL
CAPACITY AS TOWN ATTORNEY;
AND GREG PERRY, IN HIS
OFFICIAL CAPACITY AS TOWN
ENGINEER

                                       V.

ANAS ALHAJJI                                        APPELLEE


                                   ------------

        FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                 TRIAL COURT NO. 2012-71264-431

                                  ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------



    1
     See Tex. R. App. P. 47.4.
      We have considered the parties’ “Joint Motion To Dismiss Appeal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal and grant the parties’ request to issue mandate with the judgment. See

Tex. R. App. P. 42.1(a)(2), 43.2(f); 18.1(c); 18.6. Appellee’s “Motion For Rule 45

Sanctions” is denied as moot.

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: MEIER, WALKER, and GABRIEL, JJ.

DELIVERED: August 21, 2014




                                    2